
	
		I
		111th CONGRESS
		2d Session
		H. R. 6438
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Griffith
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the adjustment of status for certain
		  long-term conditional residents.
	
	
		1.Adjustment of
			 statusSection 245 of the
			 Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end
			 the following:
			
				(n)Adjustment of
				status for alien entrepreneurs
					(1)In
				generalThe Secretary of Homeland Security shall adjust the
				status of an alien described in paragraph (2) to that of an alien lawfully
				admitted for permanent residency if the alien—
						(A)applies for such
				adjustment;
						(B)is physically
				present in the United States on the date on which the application for such
				adjustment is filed;
						(C)is admissible to
				the United States as an immigrant (except as provided in paragraph (3));
				and
						(D)pays the standard
				fee for applicants for adjustment of status under this section.
						(2)Aliens eligible
				for adjustment of statusAn alien is described in this paragraph
				if the alien—
						(A)became a
				conditional resident under this section as an alien entrepreneur, alien spouse,
				or alien child (as such terms are defined in section 216A(f)) on or before
				December 31, 1998;
						(B)filed an
				application to remove his or her conditional resident status on an I–829 form
				on or before December 31, 2000, in accordance with section 216A; and
						(C)had such form or a
				motion to reopen or reconsider the denial of such form pending before the
				Department of Homeland Security as of the date of the enactment of this
				subsection.
						(3)Waiver of
				certain grounds for inadmissibility
						(A)Inapplicable
				provisionsParagraphs (5) and (7)(A) of section 212(a) shall not
				apply to an adjustment of status under this subsection.
						(B)Permissible
				waiversThe Secretary of Homeland Security may waive any other
				provision of section 212(a) (except for paragraphs (2)(C) and (3)) with respect
				to an adjustment of status under this subsection—
							(i)for humanitarian
				purposes;
							(ii)to assure family
				unity; or
							(iii)if such waiver
				is otherwise in the public
				interest.
							.
		
